Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered August 8, 1978, convicting him of possession of burglar’s tools, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which would be raised on this appeal (see Anders v California, 386 US 738; cf. People v Gonzalez, 47 NY2d 606). Counsel’s application for leave to withdraw is granted. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.